Case 21-30700-sgj11 Doc 10 Filed 04/19/21                Entered 04/19/21 00:23:44           Page 1 of 31




Liz Boydston (SBN 24053684)                              Jeremy R. Johnson (Pro Hac Vice pending)
Savanna Barlow (SBN 24109617)                            Stephen J. Astringer (Pro Hac Vice pending)
Trinitee G. Green (SBN 24081320)                         Polsinelli PC
Polsinelli PC                                            600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                              New York, New York 10016
Dallas, Texas 75201                                      Telephone: (212) 684-0199
Telephone: (214) 397-0030                                Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                jeremy.johnson@polsinelli.com
lboydston@polsinelli.com                                 sastringer@polsinelli.com
sbarlow@polsinelli.com
tggreen@polsinelli.com

PROPOSED COUNSEL TO THE DEBTORS
AND DEBTORS IN POSSESSION

                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                                         §
In re:                                   §    Chapter 11
                                         §
Abri Health Services, LLC, et al.,1      §    Case No. 21-30700 (sgj)
                                         §
                      Debtors.           §    (Joint Administration Requested)
                                         §

        DECLARATION OF KEVIN O’HALLORAN, CHIEF EXECUTIVE
         OFFICER OF ABRI HEALTH SERVICES, LLC, IN SUPPORT OF
    SUBCHAPTER V OF CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

           I, Kevin O’Halloran, hereby declare under penalty of perjury:

           1.     I am the Chief Executive Officer (“CEO”) of Abri Health Services, LLC

(“Abri”) and Senior Care Centers, LLC (“SCC,” and together with Abri, the “Debtors”) in the

above-captioned subchapter V cases (collectively, the “Cases”). I have served as CEO of the

Debtors since March 2021. I previously served as Chief Restructuring Officer of SCC and its 128

affiliated debtor entities during their prior chapter 11 proceedings.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are Abri Health Services, LLC (3319) and Senior Care Centers, LLC (8550).


77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44     Page 2 of 31




           2.    In my capacity as CEO of the Debtors, I have personal knowledge of, and am

familiar with, the business affairs, day-to-day operations, books and records, and financial

condition of the Debtors. As CEO, I am authorized to make this declaration (the “Declaration”)

on behalf of the Debtors. I submit this Declaration to assist the Court and parties in interest in

understanding the circumstances that led to the commencement of these Cases and in support of

the petitions and first day pleadings.

                                         Preliminary Statement

           3.    After emerging from their hard-fought chapter 11 cases in March 2020, the

Debtors experienced significant distress in responding to the global COVID-19 pandemic like all

other senior living facilities nationwide. Despite the devastating impact the pandemic had and

continues to have, the Debtors were able to remain current with each of their landlords

throughout the pandemic until recently. Only last month, after a buyout from new investors, did

the Debtors make the business decision that certain of their operations were no longer sustainable

during the pandemic.

           4.    Despite efforts to consensually resolve these issues with one of their landlords,

the Debtors were unfortunately forced to seek bankruptcy protection to resolve their potentially

devastating liabilities.

           I.   EVENTS LEADING TO THE FILING OF THESE CHAPTER 11 CASES

           5.    As this Court is well aware, in SCC’s prior Chapter 11 cases, SCC struggled to

resolve disputes with several landlords and was forced to litigate with several of its landlords to

achieve a successful reorganization. SCC pared down its sprawling pre-bankruptcy platform of

more than 100 skilled nursing facilities (“SNFs”) across various states to approximately 22 of its




                                                  2
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21                    Entered 04/19/21 00:23:44              Page 3 of 31




best-performing facilities operating only in Texas. SCC emerged from bankruptcy and

substantially consummated its plan in March 2020.

           6.      Since that time, the Company has grappled with the COVID-19 pandemic, which

has had a devastating impact on SNFs—an industry that was already experiencing significant

challenges and financial distress. It is no secret that in 2020, nearly 50% of U.S. COVID-19

deaths were among nursing home residents and staff. While this percentage has steadily

decreased to 33% in 2021, the AARP Nursing Home COVID-19 Dashboard, which was created

by the AARP Public Policy Institute and the Scripps Gerontology Center at Miami University in

Ohio, reported on April 15, 2021 that “the COVID-19 pandemic has swept the nation, killing

more than 182,000 residents and staff of nursing homes and other long-term care facilities.”2 In

response to these hauntingly high numbers, the U.S. Government, the U.S. Department of Health

and Human Services (HHS), Centers for Medicare & Medicaid Services (CMS), the Centers for

Disease Control & Prevention (CDC), and the Office of the Assistant Secretary for Health

(OASH) all took action to address critical needs in nursing homes.

           7.      Despite weathering much of the pandemic, the Company has been experiencing

significant financial difficulty. Due to these unforeseeable events, the management and the Board

began the ongoing process of evaluating the Company’s existing business beginning in October

2020.

           8.      On December 17, 2020, LTC Properties (“LTC”), the parent of landlord TXMS

Real Estate Investments, Inc. (“TXMS,” and hereinafter LTC and TXMS will collectively be

referred to as “TXMS”), publicly announced they would be providing relief to their operating

partners:



2
           https://www.aarp.org/ppi/issues/caregiving/info-2020/nursing-home-covid-dashboard.html

                                                         3
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21                 Entered 04/19/21 00:23:44           Page 4 of 31




                  Our operating partners have done a tremendous job of caring for their
                  residents and patients during the COVID-19 crisis,” said Wendy Simpson,
                  LTC’s Chairman and CEO. “After listening carefully to their needs, and to
                  give back to our industry, we are providing partial relief from 2021 rent
                  escalations so that our operating partners have additional funds at a time
                  during which they need them most. This additional assistance will help our
                  partners as they continue to deliver outstanding and safe care to our
                  nation’s seniors.3

           9.     In December 2020, the Debtors reached out to TXMS to inform it of the

Company’s financial and operating concerns and sought rent relief from the existing lease

arrangement. TXMS refused to provide the Debtors with any of the COVID-19 relief it offered

to its other operators—citing as its basis for denying relief that the Debtors “forced TXMS to

spend legal fees” in a lawsuit that TXMS itself initiated, TXMS Real Estate Investments, Inc. v.

Senior Care Centers, LLC, Abri Health Services, LLC and Alan Halperin (In re Senior Care

Centers, LLC), Adv. No. 20-03073 (the “Recent Litigation”).4 As this Court is keenly aware,

TXMS engaged in vexatious litigation with the Company (and their predecessors) for more than

two years, the most recent of which this Court called “a collateral attack on the [SCC]

Confirmation Order” less than five months ago in its November 12, 2020 Memorandum Opinion

issued in the Recent Litigation at [Dkt. No. 44] at p. 14.

           10.    On March 1, 2021, new investors in the Company funded a buyout of the equity

and the note held by the liquidating trust formed on SCC’s exit from bankruptcy. The Debtors’

executive team, Board, and the new management group determined that certain of the

Company’s operations had deteriorated significantly because of the pandemic, and the decision

was made to request a 40% rent concession from all of the Debtors’ landlords.




3
           https://www.businesswire.com/news/home/20201217005155/en/LTC-Reduces-2021-Rent-Escalations
4
          TXMS initially filed the lawsuit in Texas State Court on April 13, 2020, and the Debtors removed the
action to this Court.

                                                      4
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44      Page 5 of 31




           11.   Accordingly, on or about March 1, 2021, the Debtors began contacting each of

their landlords, including TXMS, to inform them about the equity buyout, the Company’s

financial concerns about being able to make rent, and to continue their on-going discussions

concerning the Company’s need for rent concessions.

           12.   On or about March 2, 2021, the Debtors spoke with their other landlords and

received rent concessions of between 10-40%. These rent concessions from the Company’s other

landlords began April 1, 2021.

           13.   On March 3, 2021, the Debtors engaged in conversations with TXMS. The

Debtors had previously sent an agenda to TXMS for the March 3rd call. The agenda items were

a) the equity buyout, b) requests for rent concession due to financial distress, and c) options

going forward.

           14.   In the March 3rd discussion with TXMS, the Debtors explained the Company’s

financial concerns, including the fact that it could not make the full March rent payment, and

re-requested rent concessions from TXMS. The Debtors indicated their hope to continue the

working relationship with TXMS but stated that due to the last two years of contentious litigation

and TXMS’s allegations in the Recent Litigation, the Debtors only wanted to continue such

relationship if TXMS would a) provide significant rent relief and b) stop any further contentious

litigation.

           15.   TXMS was not interested in providing rent concessions to the Debtors.

           16.   Thus the Debtors stated that they would be willing to consensually turn over a

portion of the Company’s valuable operations (the 11 TXMS Facilities) to TXMS if the parties

could agree on a reasonable operations transfer agreement (“OTA”). TXMS responded that it

would be willing to take the 11 TXMS Facilities.



                                                 5
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21                    Entered 04/19/21 00:23:44             Page 6 of 31




           17.   On March 9, 2021, TXMS sent a Notice of Default to the Debtors based on the

Debtors’ failure to pay March rent. The Debtors had a call with TXMS and notified TXMS that

counsel for the Debtors would draft and send an OTA and a draft settlement agreement

(“Settlement Agreement”) to TXMS.

           18.   In fact, on March 9, 2021, the Debtors publicly announced that the Company

planned to transition operation of the TXMS Facilities.5 Similarly, on March 11, 2021, TXMS

announced that it would be taking over and transitioning the operations of the TXMS Facilities

to HMG Healthcare.6

           19.   The Debtors immediately began working with TXMS and HMG Healthcare (the

proposed new operator), sending over a non-disclosure agreement (“NDA”) and a HIPAA

Business Associate Agreement (“BAA”) so that the Debtors could provide HMG Healthcare

with necessary data, information, financials, A/R, etc. about the relevant Facilities. The Debtors

set up a data room for HMG Healthcare and its advisors and counsel to access. Substantial

amounts of data were uploaded to the data room—everything that TXMS and HMG Healthcare

requested, the Debtors uploaded to the data room—through and including the week ending April

16, 2021.

           20.   The Debtors, TXMS, and HMG Healthcare had weekly calls about the consensual

transfer beginning on March 15, 2021. Those calls occurred up and through April 14, 2021.

           21.   To facilitate the consensual turnover, on March 23, 2021, the Debtors sent TXMS

a draft OTA. Counsel to the Debtors also sent counsel to TXMS a Settlement Agreement on




5
       As part of the launch, the company has determined it will no longer seek to operate 10 facilities owned by
LTC Properties, which have previously been the subject of a dispute,” Abri disclosed in the statement.
6
        https://skillednursingnews.com/2021/03/ltc-properties-to-transition-11-abri-senior-care-centers-snfs-to-hmg-
healthcare-after-default/

                                                         6
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44     Page 7 of 31




March 26, 2021. As of the Petition Date, neither the Debtors nor their counsel ever received a

response to either draft.

           22.   In the spirit of expected mutual cooperation, as part of their weekly calls with

TXMS and HMG Healthcare, the Debtors informed TXMS and HMG Healthcare that a few

senior and administrative positions in certain TXMS Facilities needed to be filled, and the

Debtors invited HMG Healthcare to provide input and be a part of the hiring process since the

Debtors expected HMG Healthcare to become the new operator.

           23.   Despite what the Debtors perceived as a high level of cooperation and

coordination among the parties, and notwithstanding the weekly transaction call with TXMS and

HMG Healthcare that occurred on April 6, 2021, in a letter dated the very next day, April 7,

2021, TXMS unilaterally sent the Debtors a Notice of Termination (the “Termination Notice”)

of the Third Amendment to Second Amended and Restated Master Lease Agreement (the

“Master Lease”) and demanded that the Company immediately execute 11 burdensome

Operation Transfer Agreements (the “Surprise OTAs”), none of which the Debtors or their

counsel had reviewed or negotiated. The Debtors did not receive the Termination Notice until

April 9, 202, and the Termination Notice stated that the Master Lease would be terminated on

April 17, 2021.

           24.   The Surprise OTA’s contemplated that operations of the TXMS facilities would

be transferred to the Winnie-Stowell Hospital District rather than HMG Healthcare, although

HMG Healthcare would be the manager of the facilities. Despite the transaction call with TXMS

and HMG Healthcare on April 6, 2021, this was the first time the Debtors (or their counsel)

learned of TXMS’s involvement with the Winnie-Stowell Hospital District. Of concern is the




                                                 7
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44        Page 8 of 31




fact that the Debtors do not have a HIPAA BAA or any other NDA with or concerning

Winnie-Stowell Hospital District.

           25.   Summarily, these Surprise OTAs mandate that the Debtors or their affiliates

transfer the operations of the 11 TXMS facilities for no consideration and require that the

Debtors guarantee all liabilities related to the OTA’s at the parent level, thus exposing the rest of

the Company (including the non-TXMS Facilities) to significant potential liabilities. In addition

to demanding that the Debtors transfer their business for no consideration, TXMS continues to

insist that the Debtors have an obligation to pay the full amount of all of TXMS’s alleged claims

under the Master Lease (potentially $64 million).

           26.   The Debtors spoke with TXMS on April 14, 2021 requesting TXMS withdraw or

otherwise re-issue the Termination Notice so that the parties can resurrect negotiations toward a

consensual transfer of operations. On April 15, 2021 the Debtors once again followed up

requesting a standstill from TXMS. On April 16, 2021 at approximately 12:36 p.m. central time,

TXMS responded that it was “not willing to withdraw the notice of termination. However, we

remain open to discuss an amicable resolution to the parties’ differences concerning surrender of

the Facilities and transition of operations.”

           27.   The Debtors filed these cases to (a) try to protect their business from further

economic distress and preserve the value of the business (including but not limited to the value

of the 11 facilities not leased from TXMS) for all creditors; (b) use the automatic stay to provide

the Debtors with a “breathing spell” during which it hopes TXMS will come to the table and

negotiate a reasonable resolution; and (c) enable the Debtors to transition its underperforming

facilities to a new operator or, if necessary, allow for an orderly wind down of one or more

facilities.



                                                 8
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21           Entered 04/19/21 00:23:44       Page 9 of 31




                                II.   THE DEBTORS’ BUSINESS

           28.   The Debtors manage, oversee, audit, and provide ancillary services to 28

subsidiaries that operate 21 skilled nursing facilities (“SNFs”) and one assisted living facility

(collectively, the “Facilities,” and together with the Debtors, the “Company”) around Texas.

None of the subsidiaries or Facilities are debtors. The Facilities provide care on a daily basis to

approximately 2,000 patients.

           29.   As of the Petition Date, the Debtors employ 67 full-time employees (the

“Employees”) and three 1099 intendent contractors – all of whom work at the Debtors’

corporate headquarters located in Dallas, Texas.

           A.    Corporate History and Organizational Structure.

           30.   Abri is a Delaware limited liability company that was formed on November 1,

2019 in anticipation of confirmation of the Third Amended Joint Plan of Reorganization Under

Chapter 11 of the Bankruptcy Code filed in Case No. 18-33967, In re Senior Care Centers, LLC,

et al.

           31.   Abri was incorporated on December 31, 2019 and is both Manager and Sole

Member of and owns 100% of SCC.

           32.   Organizational charts reflecting the Company’s organizational structure are

attached hereto as Exhibit A.

           33.   SCC became a reorganized debtor on March 27, 2020.

           34.   SCC is both Manager and Sole Member of and owns 100% of the non-debtor

subsidiary entities Senior Care Center Management LLC and CTLTC Real Estate, LLC.

           35.   SCC is both Manager and Sole Member of and owns 85.09% of non-debtor

subsidiary entity Senior Rehab Solutions LLC.



                                                9
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21              Entered 04/19/21 00:23:44       Page 10 of 31




           36.   SCC is the sole member and owns 100% of 12 wholly-owned subsidiary facilities.

None of the wholly-owned subsidiary facilities are debtors.

           37.   In response to receipt of the TXMS Termination Notice and the Surprise OTAs,

the Board appointed an independent director (the “Independent Director” and formed a special

committee of the independent director (the “Independent Committee”) to help review and

evaluate its strategic alternatives.

           38.   As of the Petition Date, the Board consists of two members: Anthony Arnaudy,

who is also the Debtors’ Chief Financial Officer, and Monica Blacker, the Independent Director.

           B.    Business Operations

           39.   Abri is responsible for performing, on behalf of both the corporate operations and

the 22 operating facilities, the following business functions:

                 a. Managing insurance procurement and claims;
                 b. Handling training, human resources, and payroll for corporate and operating
                    facilities;
                 c. Monitoring and supervising patient care at operating facilities;
                 d. Managing purchasing, utilities, and service contracts for operating facilities;
                 e. Providing various information technology services, including software
                    licenses, maintenance, and upgrades;
                 f. Organizing patient records for operating facilities (but no records are held by
                    the Debtors);
                 g. Negotiating and administering pharmacy contracts;
                 h. Preparing and filing taxing returns;
                 i. Compliance; and
                 j. Preparing Medicaid, Medicare, and other reimbursements.

           40.   The Debtors receive revenue from various sources, primarily: (a) Medicare

reimbursements; (b) Medicaid reimbursements; and (c) other third party and private payors. The

Debtors use the revenue generated by the receipt of daily basic rates and fees to fund their daily

operations, make rent payments, and make capital improvements to the Facilities.

                                                  10
77548653
 Case 21-30700-sgj11 Doc 10 Filed 04/19/21                 Entered 04/19/21 00:23:44     Page 11 of 31




                 C.    Regulatory Agencies

                 41.   Operators of SNFs and assisted living facilities are heavily regulated by various

      state and federal agencies. In particular, nearly every aspect of the operation of the facilities,

      including financial operations are subject to rules and regulations promulgated by: (a) the United

      States Depart of Health and Human Services’ Centers for Medicare & Medicaid Services; (b) the

      Department of Aging, Office of Health Assurance and Licensing, Bureau of Long Term Care,

      Bureau of Regulatory Enforcement; and (c) the applicable departments of health in Texas and

      Louisiana.

                 D.    Assets and Liabilities

                       (i)    Liabilities

                 42.   As of the Petition Date, the Debtors estimate they owe an aggregate of

      approximately $2,672,858.02 million in unsecured trade debt.

                 43.   The Debtors have no secured debt.

                       (i)    Assets

                 44.   As of the Petition Date, on an unconsolidated basis, the Debtors have

      approximately $3,555,000 in total assets.

II.              FIRST DAY PLEADINGS

                 45.   Contemporaneously herewith, the Debtors filed the following First Day

      Pleadings:

                       a. Motion of Debtors for Entry of an Order (I) Directing Joint
                          Administration of Their Chapter 11 Cases, and (II) Granting Related
                          Relief (the “Joint Administration Motion”);

                       b. Motion of Debtors for Entry of an Order Extending Time For Filing
                          Schedules of Assets and Liabilities and Statement of Financial Affairs
                          (the “Schedules Extension Motion”);




                                                      11
      77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44       Page 12 of 31




                 c. Motion of Debtors for Entry Of Interim And Final Orders Authorizing
                    Payment Of (I) Certain Prepetition Workforce Claims, Including
                    Wages, Salaries, And Other Compensation, (II) Certain Employee
                    Benefits And Confirming Right To Continue Employee Benefits On
                    Postpetition Basis, (III) Reimbursement To Employees For Prepetition
                    Expenses, (IV) Withholding And Payroll Related Taxes (V) Worker’s
                    Compensation Obligations, And (VI) Prepetition Claims Owing To
                    Administrators And Third Party Providers (the “Wages Motion”);

                 d. Motion of Debtors for Entry of Interim and Final Orders (I)
                    Prohibiting Utility Providers from Altering, Refusing, or
                    Discontinuing Service, (II) Approving the Debtors’ Proposed
                    Adequate Assurance of Payment for Postpetition Services, and (II)
                    Establishing Procedures for Resolving Requests for Additional
                    Adequate Assurance of Payment (the “Utilities Motion”);

                 e. Motion of Debtors for Order (I) Authorizing Continuation of, and
                    Payment of Prepetition Obligations Incurred in the Ordinary Course of
                    Business in Connection With Various Insurance Policies, (II)
                    Authorizing Banks to Honor and Process Checks and Electronic
                    Transfer Requests Related Thereto, (III) Preventing Insurance
                    Companies from Giving Any Notice of Termination or Otherwise
                    Modifying Any Insurance Policy Without Obtaining Relief from the
                    Automatic Stay, and (IV) Authorizing the Debtors to Continue to
                    Honor Premium Financing Obligations (the “Insurance Motion”);

                 f. Motion of Debtors for Interim and Final Orders Authorizing (I)
                    Continued Use of Existing Cash Management System, Including
                    Maintenance of Existing Bank Accounts, Checks, and Business Forms,
                    and (II) Continuation of Existing Deposit Practices (the “Cash
                    Management Motion”); and

                 g. Motion of Debtors for Entry of an Order Determining That
                    Appointment of a Patient Care Ombudsman is Not Required in These
                    Cases (the “Ombudsman Waiver Motion”).

           46.   The Debtors seek the relief set forth in the First Day Pleadings to minimize the

disruption to and adverse effects of the commencement of the Chapter 11 Cases on business

operations and to maximize the value of their assets. I have reviewed the Debtors’ petitions and

the First Day Pleadings, and it is my belief that the relief sought therein is essential to ensure the

uninterrupted operation of the Debtors’ business and to successfully maximize the value of the

Debtors’ estates.

                                                 12
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44     Page 13 of 31




           47.   References to the Bankruptcy Code, the chapter 11 process, and related legal

matters are based on my understanding of such matters in reliance on the explanation provided

by, and the advice of, counsel or from my personal experience in other healthcare restructurings.

If called upon to testify, I would testify competently to the facts set forth in this First Day

Declaration.

           48.   Contemporaneously with the filing of their chapter 11 petitions, the Debtors seek

approval of the First Day Pleadings and related orders (the “Proposed Orders”). The Debtors

respectfully request that the Court enter each of the Proposed Orders as they are critical to the

Debtors’ successful reorganization in these Chapter 11 Cases.

           49.   I have reviewed each of the First Day Pleadings, Proposed Orders, and exhibits

thereto (or have otherwise had their contents explained to me), and the facts set forth therein are

true and correct to the best of my knowledge, information, and belief. Moreover, I believe that

the relief sought in each of the First Day Pleadings (a) is vital to enabling the Debtors to make

the transition to, and operate in, chapter 11 with minimum interruptions and disruptions to their

business or loss of productivity or value; and (b) constitutes a critical element in the Debtors’

ability to successfully maximize value for the benefit of their estates.

           A.    The Joint Administration Motion

           50.   Pursuant to the Joint Administration Motion, the Debtors seek the joint

administration of their two (2) subchapter V Cases for procedural purposes only. Many of the

motions, hearings, and other matters involved in the Cases will affect both of the Debtors.

Therefore, I believe that the joint administration of these two cases will avoid the unnecessary

time and expense of duplicative motions, applications, and orders, thereby saving considerable

time and expense for the Debtors and resulting in substantial savings for their estates.



                                                 13
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44     Page 14 of 31




Accordingly, I believe the Court should approve the joint administration of these subchapter V

Cases.

           B.    The Schedules Extension Motion

           51.   Pursuant to the Schedules Extension Motion, the Debtors seek entry of an order

extending the deadline to file their schedules of assets and liabilities, schedules of executory

contracts and unexpired leases, and statements of financial affairs (collectively, the “Schedules

and Statements”) by an additional 16 days, from the date such Schedules and Statements are

otherwise required to be filed, for a total of 30 days from the Petition Date.

           52.   I believe cause exists to extend the deadline for filing the Schedules and

Statements. As detailed herein, the Debtors have had limited time to prepare to file these Cases.

Given the amount of work required to complete the Schedules and Statements, and the

competing demands on the Debtors’ Employees and professionals to continue to maximize the

Debtors’ business operations during the initial phase of these Cases and to provide continued

support to the Debtors’ efforts to execute a restructuring strategy, the Debtors likely will not be

able to properly and accurately complete the Schedules and Statements within the initial

fourteen-day period prescribed by Bankruptcy Rule 1007(c). To completely and accurately file

Schedules and Statements, the Debtors must collect, review, and analyze a substantial amount of

information.

           53.   As stated above, the Debtors only received the Termination Notice on Friday,

April 9, 2021. The Debtors forwarded the Termination Notice to their counsel on Friday

afternoon. Over the weekend, the Debtors’ management met with their new equity and decided

to appoint an independent director. So for the five days prior to the Petition Date, the Debtors

and their counsel focused extensively on preparing for the filing and transitioning the business

into the chapter 11 process while at the same time requesting TXMS withdraw or otherwise re-

                                                 14
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44     Page 15 of 31




issue the Termination Notice for an additional week to 10 days so the parties could resurrect

negotiations. The Debtors are working expeditiously to prepare and file their Schedules and

Statements, and I believe that Schedules and Statements will be filed as soon as possible.

Notwithstanding, in an abundance of caution, it is in the best interests of the Debtors to

respectfully request an extension of 16 days.

           C.    The Wages Motion

           54.   Pursuant to the Wages Motion, the Debtors request entry of interim and final

orders authorizing, but not directing, the Debtors to (i) pay accrued prepetition wages, salaries,

and other compensation to their Workforce; (ii) honor any prepetition obligations in respect of,

and continue in the ordinary course of business until further notice (but not assume), certain of

the Debtors’ paid time off policies, severance practices, and employee benefit plans and

programs; (iii) reimburse Employees for prepetition expenses that Employees incurred on behalf

of the Debtors in the ordinary course of business on a prepetition basis; (iv) pay all related

prepetition payroll taxes and other deductions; and (v) honor worker’s compensation obligations

and related obligations, all in accordance with prepetition practices, and as described in further

detail in the Wages Motion.

           55.   In connection with the operation of their businesses, the Debtors currently employ

approximately: 42 full-time salaried Employees and 25 full-time hourly Employees.

           56.   The Employees are critical to the Debtors’ business, and their value cannot be

overstated. To a significant extent, given the Debtors’ managerial role in managing the Company

and providing ancillary services for healthcare facilities, the long-term prognosis of patients

depends on the Debtors’ ability to attract and retain qualified personnel. The loss of certain

Employees will impede the Debtors’ business and seriously harm the ability to successfully

implement their bankruptcy strategy. Further, replacing Employees can be difficult for the

                                                 15
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44     Page 16 of 31




Debtors given the limited number of individuals in their industry with the breadth of skills and

experience required to successfully navigate the senior care space, where experienced employees

are at a premium.

           57.   If the Debtors cannot assure their Employees that they will promptly pay

prepetition Employee Obligations to the extent allowed under the Bankruptcy Code, and

continue to honor, as applicable, the Employee Benefits Obligations, certain Employees will

likely seek employment elsewhere. Indeed, many of the Employees were employed by Debtor

SCC during the pendency of a previously filed bankruptcy case, as discussed more fully herein.

Thus, these Employees will be particularly concerned if they are not assured that Employee

Obligations will not be met in the ordinary course. The loss of Employees at this critical

juncture would have a material adverse impact on the Debtors’ business and ability to maximize

value through these Cases.

           58.   The Debtors also utilize the services of contract workers (“Contractors” and,

together with the Employees, the “Workforce”) to provide a variety of services. There are

currently three (3) Contractors, who provide the Debtors with a range of functions, both

operational and administrative, including financial reporting.

           59.   The Contractors fill certain critical and immediate business needs of the Debtors

and allow the Debtors to have a flexible workforce to meet certain business needs in a cost-

effective manner. The Contractors are a reliable and cost-efficient component of the Debtors’

business. Thus, as with the Debtors’ regular Employees, if the Debtors fail to honor their

prepetition compensation obligations to the Contractors, it is likely that the Debtors will lose

such individuals’ valuable services to the detriment of the Debtors’ ongoing business and ability

to manage and provide services to the SNFs.



                                                16
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44       Page 17 of 31




           60.   The Debtors’ Employees are paid in arrears on a bimonthly basis for pay periods

of: (a) the 1st through the 15th day; and (b) the 16th through the last day of the month.

Immediately following each regular pay date, Employees are owed for approximately one week

of earned but unpaid compensation, and payroll obligations are funded by Debtors approximately

two days before each regular pay date.

           61.   On average, per pay date, the Debtors’ payroll obligations with respect to the

Employees is approximately $197,285.23, plus applicable employer-paid payroll taxes of

approximately $19,610.95 related to such earnings. The last payroll date before the Petition Date

was approximately April 9, 2021, and the Debtors paid payroll obligations for work completed

through March 31, 2021. The next payroll date will be approximately April 23, 2021, and the

Debtors’ payroll obligations will include work completed from April 1, 2021 through April 15,

2021. The Debtors estimate that as of the Petition Date, approximately $270,200 has accrued and

remains unpaid, which includes gross wages and compensation earned and employer-paid

payroll taxes related to such earnings (the “Employee Compensation Obligations”).

           62.   The Debtors seek authorization, but not direction, to pay any unpaid Employee

Compensation Obligations. In addition, the Debtors seek authority to cause any prepetition

checks or electronic payment requests that were given in payment of Employee Compensation

Obligations to be honored and to reissue any check or electronic payment request that is not

cleared by the applicable bank or other financial institution, to the extent necessary.

           63.   As stated above, the Debtors utilize the Contractors in the ordinary course of

business. As of the Petition Date, the Debtors estimate that the aggregate amount owing on

account of the Contractors for services performed prior to the Petition Date is approximately

$19,500 (the “Contractor Obligations” and together, with the Employee Compensation



                                                 17
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21              Entered 04/19/21 00:23:44      Page 18 of 31




Obligations, the “Compensation Obligations”). The Debtors would be irreparably harmed

without the services of the Contractors because such parties play a critical role in the Debtors’

business, and, as such, the Debtors request authorization, but not direction, to honor and pay any

unpaid Contractor Obligations.

           64.   The Debtors request authorization to maintain all Employee Benefit Obligations.

           65.   Together, the Debtors request authority that they be authorized, but not directed to

(a) pay prepetition claims and honor obligations incurred or related to the Compensation

Obligations, the Withholding Obligations, the Incentive Programs, PTO, Sick Leave, Holiday

Pay, the Reimbursable Expense Obligations, the Employee Benefits Obligations, Workers’

Compensation Claims, and all fees and costs incident to the foregoing (collectively, the

“Employee Obligations”), and (b) maintain, continue, and honor, in the ordinary course of

business, the Incentive Programs, PTO, Sick Leave, and Holiday Pay policies, postpetition

Reimbursable Expense Obligations, the Employee Benefits Plans, and the Workers’

Compensation Claims (collectively, the “Employee Plans and Programs”).

           66.   To enable the Debtors to implement the relief requested, the Debtors also request

that the Court authorize all applicable banks and financial institutions (collectively, the

“Banks”), ADP and/or Paycom (together with the Banks, the “Processors”), to receive, process,

honor, and pay all checks presented for payment and all electronic payment requests made by the

Debtors relating to the Employee Obligations and the Employee Plans and Programs, whether

such checks were presented or electronic-payment requests were submitted prior to or after the

Petition Date.

           67.   Accordingly, on behalf of the Debtors, I respectfully submit that the Wages

Motion should be approved.



                                                  18
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21              Entered 04/19/21 00:23:44      Page 19 of 31




           D.    The Utilities Motion

           68.   Pursuant to the Utilities Motion, the Debtors seek entry of an order (i) prohibiting

Utility Providers (as defined below) from (a) altering, refusing, or discontinuing utility services

to, or discriminating against, the Debtors on account of any outstanding amounts for services

rendered prepetition, or (b) drawing upon any existing security deposit, surety bond, or other

form of security to secure future payment for utility services; (ii) determining that adequate

assurance of payment for postpetition utility services has been furnished to the Utility Providers

providing services to the Debtors; and (iii) establishing procedures for resolving future requests

by any Utility Provider for additional adequate assurance of payment.

           69.   In conjunction with its day-to-day operations, the Debtors receive traditional

utility services from approximately two utility providers (each, a “Utility Provider” and

collectively, the “Utility Providers”) for, among other things, electricity, internet, telephone,

and similar utility products and services (collectively, the “Utility Services”).

           70.   The Debtors paid an average of approximately $95,191.58 per month on account

of all Utility Services during 2021. As “adequate assurance,” the Debtors propose to segregate on

their books and records, within 20 days of the Petition Date, an amount equal to the estimated

cost for two weeks of Utility Services (i.e., approximately $47,595.80), calculated based on the

historical data for 2021 (the “Adequate Assurance Deposit”) into one segregated bank account

designated for the Adequate Assurance Deposit (the “Adequate Assurance Deposit Account”)

for the benefit of all Utility Providers.

           71.   I believe that uninterrupted Utility Services are essential to the Debtors’ business

operations during the pendency of these Chapter 11 Cases. Should any Utility Provider alter,

refuse, or discontinue service, even for a brief period, the Debtors’ business operations could be

disrupted, and such disruption could jeopardize the Debtors’ ability to reorganize through

                                                  19
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44      Page 20 of 31




chapter 11. Therefore, the Debtors seek to establish an orderly process for providing adequate

assurance to their Utility Providers without hindering the Debtors’ ability to maintain operations.

I am informed and believe that the proposed Adequate Assurance Procedures (as defined in the

Utilities Motion) are consistent with procedures that are typically approved in chapter 11 cases in

this District. Accordingly, based on the foregoing and those additional reasons set forth in the

Utilities Motion, I believe that the relief requested in such motion is necessary to avoid

immediate and irreparable harm and is in the best interests of the Debtors’ estates, their creditors,

and all other parties in interest.

           E.    The Insurance Motion

           72.   Pursuant to the Insurance Motion, the Debtors seek entry of an order:

(i) authorizing, but not directing, the Debtors to continue and, to the extent necessary, renew

prepetition insurance policies in the ordinary course of business and pay prepetition obligations

in respect thereof, (ii) authorizing banks and other financial institutions at which the Debtors

hold accounts (collectively, the “Banks”) to honor and process check and electronic transfer

requests related to the foregoing, (iii) preventing insurance companies from giving any notice of

termination or otherwise modifying or cancelling any insurance policies without first obtaining

relief from the automatic stay imposed by Bankruptcy Code section 362, and (iv) authorizing,

but not directing, the Debtors to continue to honor premium financing and brokerage obligations.

           73.   In the ordinary course of their business, the Debtors maintain approximately 25

insurance policies with various insurance providers (collectively, the “Insurers”) that provide

coverage for, among other things, the Debtors’ general liability, director and officer liability,

fiduciary liability, employment practices liability, workers compensation liability, automobile

liability, professional liability, cyber liability, and property liability (each, an “Insurance



                                                 20
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44      Page 21 of 31




Policy” and collectively, the “Insurance Policies”), as summarized in Exhibit B to the Insurance

Motion.

           74.   The Debtors incur a total of approximately $4.55 million in premiums on an

annual basis under the terms of their existing Insurance Policies as well as other obligations,

including the Broker Fees (as defined below) and other related fees and costs (collectively, the

“Insurance Obligations”). In addition, the Debtors may make retroactive adjustments in the

ordinary course of business with respect to one or more of the Insurance Policies, as applicable.

           75.   The Debtors seek authority to pay premiums under the Insurance Policies based

on a fixed amount established and billed by each Insurance Provider. Depending on the

particular Insurance Policy, premiums are primarily (a) prepaid in full at a policy’s inception or

renewal; (b) financed through a premium financing company; or (c) paid in installments to a

broker over the term of the policy.

           76.   Generally, these Insurance Policies require annual premium payments to be made

at the beginning of the applicable policy period. In the ordinary course of business, the Debtors

renew annual coverages under many of their policies, including those related to general

professional liability, flood coverage, and key man life coverage, and the Debtors pay the full

amount of the premiums owed for such policies due at renewal. Accordingly, as of the Petition

Date, the Debtors do not owe unpaid premium amounts on account of policies that require

payment in full at the inception of the applicable policy period.

           77.   Generally, the Insurance Policies require annual premium payments to be made at

the beginning of the applicable policy period. However, it is not always economically

advantageous for the Debtors to pay the premiums on all of the Insurance Policies on a lump-

sum basis. Accordingly, in the ordinary course of business, the Debtors finance the premiums on



                                                21
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21               Entered 04/19/21 00:23:44     Page 22 of 31




certain policies pursuant to three premium financing agreements (each, a “PFA” and

collectively, the “PFAs”) with First Insurance Funding (“First Insurance”). The Debtors

entered into the PFAs with First Insurance in order to finance insurance premiums for certain

policies as detailed in Exhibit B to the Insurance Motion, including property liability, general and

professional liability, executive risk liability, directors and officers, employment practices

liability, commercial auto, and fiduciary liability. The Debtors have fully paid all installments on

all of the PFAs. The Debtors have paid any down payments prior to the Petition Date, and have

continued to pay the monthly installments as they become due.

           78.     If the Debtors are unable to continue making payments on the remaining PFA,

First Insurance may be permitted to terminate the PFA. The Debtors would then be required to

obtain replacement insurance on an expedited basis and at significant cost to the estates. If the

Debtors are required to obtain replacement insurance and to pay a lump-sum premium for such

Insurance Policy in advance, this payment would likely be greater than what the Debtors

currently pay. Even if First Insurance were not permitted to terminate the PFA, any interruption

of payment would have a severe, adverse effect on the Debtors' ability to finance premiums for

future policies.

           79.     In light of the importance of maintaining insurance coverage with respect to their

business activities and preserving liquidity by financing their insurance premiums, the Debtors

believe it is in the best interest of their estates to receive Court approval to honor their

obligations under the PFA and, as necessary, renew or enter into new such agreements.

           80.     The Debtors use Alliance Insurance Group (the “Broker”) to assist them with the

procurement and negotiation of certain Insurance Policies. The Broker assists the Debtors in

obtaining comprehensive insurance coverage for their operations, analyzing the market for



                                                   22
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44      Page 23 of 31




available coverage and negotiating policy terms, provisions, and premiums. The Broker also

provides ongoing support through the policy periods. The Debtors pay the Broker any fees and

commissions that are owed under the PFAs (the “Broker Fees”). As of the Petition Date, the

Debtors do not believe that they owe any amounts to the Broker on account of fees,

commissions, or any other prepetition obligations beyond the commission amounts already

contained in the next PFA installment that will come due in the ordinary course of the Debtors’

business. Out of an abundance of caution, however, the Debtors seek authority to honor any

amounts owed to the Broker to ensure uninterrupted coverage under their Insurance Policies.

           81.   The coverage provided under the Insurance Policies is essential for preserving the

value of the Debtors’ assets and, such coverage is required by various regulations, laws, and

contracts that govern the Debtors’ business operations. If the Debtors fail to perform their

obligations under the Insurance Policies, their coverage thereunder could be voided. Such a

disruption of the Debtors’ insurance coverage could expose the Debtors to serious risks,

including but not limited to: (i) direct liability for the payment of claims that otherwise would

have been payable by the Insurers; (ii) material costs and other losses that otherwise would have

been reimbursed by the Insurers under the Insurance Policies; (iii) the loss of good standing

certification in jurisdictions that require the Debtors to maintain certain levels of insurance

coverage; (iv) the inability to obtain similar types of insurance coverage; and (v) higher costs for

re-establishing lapsed policies or obtaining new insurance coverage. I believe that any or all of

these consequences could cause serious harm to the Debtors’ business. Granting the relief

requested in the Insurance Motion will enhance the likelihood of the Debtors’ successful

rehabilitation or sale process.




                                                 23
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21            Entered 04/19/21 00:23:44      Page 24 of 31




           F.    The Cash Management Motion

           82.   Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders (i) authorizing, but not directing, the Debtors to continue to maintain and use their

existing cash management system, including maintenance of existing bank accounts, checks, and

business forms, (ii) granting the Debtors a waiver of certain bank account and related

requirements of the Office of the United States Trustee for the Northern District of Texas

(the “U.S. Trustee”) to the extent that such requirements are inconsistent with the Debtors’

practices under their existing cash management system or other actions described herein, and

(iii) authorizing, but not directing, the Debtors to continue to maintain and use their existing

deposit practices notwithstanding the provisions of Bankruptcy Code section 345(b).

           83.   The Debtors manage, oversee, audit, and provide ancillary services to 28

subsidiaries that operate 21 SNFs and one assisted living facility. The Company collects

Medicare, Medicaid, and private pay receivables. The Debtors manage and provide payroll,

accounting, and financial reporting for the Company.

           84.   The Debtors’ cash management system includes (a) corporate-level bank

accounts, (b) management-entity level bank accounts, and (c) facility-level bank accounts

(the “Cash Management System”) and is integral to the operation and administration of the

Debtors’ business. The Cash Management System allows the Debtors to monitor and control all

cash receipts and disbursements, identify the cash requirements of the operation, and transfer

cash as needed to respond to the cash requirements.

           85.   The amount of funds that flow through the Cash Management System on a

monthly basis fluctuates greatly depending on, among other things, new client deposits, census

level, depositing of checks in transit, and Medicare, Medicaid, and private pay receivables.



                                                24
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44     Page 25 of 31




           86.   Although the Cash Management System is complex, there are only four bank

accounts at CIBC Bank USA (“CIBC”), in the name of Debtor Senior Care Centers, LLC, which

are: (a) Non-HUD AP Funding Account; (b) Divested Concentration Account; (c) Divested AP

Funding Account; and (d) CHOW Patient Refund Account; and one bank account at Bank of

Texas, (together with CIBC, the “Banks”), in the name of Debtor Abri Health Services, LLC,

which is the Employee Benefits Funding Account (collectively, the “Debtor Bank Accounts”).

           87.   As part of the overall Cash Management System, the Debtors maintain two

separate systems, one for HUD facilities and the other for non-HUD facilities. For the non-HUD

system, there are several receivables accounts that collect cash for the Debtors’ non-HUD

facilities, which cash is then swept into the non-HUD concentration account. The cash is then

transferred from the concentration account to a funding/payable account, where funds are then

transferred to facility-level accounts payable accounts. A similar, but completely separate,

system applies to the HUD facilities, but none of the HUD bank accounts are in the name of

the Debtors.

           88.   In addition, there are approximately 100 bank accounts related to various divested

skilled nursing facilities that collect cash related to the divested operations. The cash is then

transferred to the new operator accounts or to bank accounts for the non-debtors.

           89.   As the foregoing summary reflects, the Debtors business is highly regulated and

they maintain a complex Cash Management System but the vast majority of this system relates to

non-debtor entities. The Cash Management System is specifically designed for administering the

Debtors’ businesses, and it cannot be altered without significant disruption to the Debtors’

business operations and material distraction to the management.




                                                 25
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21             Entered 04/19/21 00:23:44      Page 26 of 31




           90.   The Debtors, therefore, request that the Court authorize them to continue using

the existing Cash Management System, and to transfer funds into, out of, and through the Cash

Management System as the Debtors did prepetition including, without limitation, any prepetition

cash management agreements, bank account terms and conditions, or treasury services

agreements.

           91.   The Cash Management System is an ordinary course, customary, and essential

business practice, the continued use of which is essential to the Debtors’ business operations

during these subchapter V Cases and their goal of maximizing value for the benefit of all parties

in interest. I believe that requiring the Debtors to adopt a new cash management system at this

early and critical stage would be expensive, impose needless administrative burdens, and cause

undue disruption. Any disruption in the collection of funds as currently implemented would

adversely (and perhaps irreparably) affect the Debtors’ ability to maximize estate value.

Moreover, such a disruption would be wholly unnecessary because the Cash Management

System provides a valuable and efficient means for the Debtors to address their cash

management requirements and, to the best of the Debtors’ knowledge, the majority of the Debtor

Bank Accounts are held at financially stable institutions insured in the United States by the

Federal Deposit Insurance Corporation (“FDIC”). For the aforementioned reasons, I believe that

maintaining the existing Cash Management System without disruption is in the best interests of

the Debtors, their estates, and all interested parties. Accordingly, the Debtors request that they be

allowed to maintain and continue to use the Cash Management System, including maintenance of

their existing Debtor Bank Accounts.

           92.   I respectfully submit that the Cash Management Motion should be approved.




                                                 26
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21                Entered 04/19/21 00:23:44      Page 27 of 31




           G.     The Ombudsman Waiver Motion

           93.    Pursuant to the Ombudsman Waiver Motion, the Debtors seek entry of an order

finding that the appointment of a patient care ombudsman pursuant to Bankruptcy Code section

333 is not necessary for the protection of patients under the facts and circumstances of this case,

and that the requirement to appoint a patient care ombudsman pursuant to Bankruptcy Code

section 33 is waived.

           94.    As discussed above, the health care businesses of the Company are conducted

entirely by the non-debtor providers that provide health care services to patients and are not part

of this bankruptcy proceeding. I understand that these non-debtor providers are separately and

independently licensed and certified, and the Debtors are not licensed to provide health care

services nor are they certified to participate in the Medicare or Medicaid programs. I believe that

the regulation of the non-debtor providers by various governmental authorities and programs will

not be impacted by these Cases and will continue in the ordinary course. It is my belief that the

Company’s business will continue to operate as usual during the pendency of the Debtors’ Cases

through the continued operation of the Facilities by non-debtor providers, and appointment of a

patient care ombudsman is not necessary for the protection of the patients at the Facilities

           I declare under penalty of perjury that the foregoing is true and correct.

Executed this 18th day of April 2021
Dallas, Texas                                          Abri Health Services, LLC
                                                       Debtors and Debtors in Possession

                                                       /s/ Kevin O’Halloran
                                                       Kevin O’Halloran
                                                       Chief Executive Officer




                                                    27
77548653
Case 21-30700-sgj11 Doc 10 Filed 04/19/21   Entered 04/19/21 00:23:44   Page 28 of 31




                                     Exhibit A

                                Organizational Chart




77548653
                     Case 21-30700-sgj11 Doc 10 Filed 04/19/21        Entered 04/19/21 00:23:44    Page 29 of 31


                                                      Abri Care Group LLC
                                                    Manager and Sole Member
                                                 Owns 100% of Abri Health Services, LLC


                                                     Abri Health Services, LLC
                                                    Manager and Sole Member
                                                 Owns 100% of Senior Care Centers, LLC



                                                     Senior Care Centers, LLC
                                                  Manager and Sole Member of each
                                                        entity listed below




                             ϭϮǁŚŽůůǇͲŽǁŶĞĚ                                                 Senior Rehab 
                                                               CTLTC Real 
Senior Care Center             SCC Facilities                                                Solutions͕ LLC
                                                               Estate͕>>
 Management LLC             (See SCC Facility                                                 ϴϱ͘Ϭϵй^
                                                               ϭϬϬй^
     ϭϬϬй^                   Sheet)                                                      ϭϰ͘ϵϭйd>d




                             TRISUN Healthcare                                             Harden HUD Holdco͕       Harden HUD 
                                                            Major Timbers͕ LLC
                                    LLC                                                           LLC              HoldcoII͕ LLC
                                                            




                                                                                                (see HUD              (see HUD
                                                                                             Facilities Sheet)     Facilities Sheet)
Case 21-30700-sgj11 Doc 10 Filed 04/19/21     Entered 04/19/21 00:23:44   Page 30 of 31




                                        Senior Care
                                        Centers, LLC
                                     Sole Member and 100%
                                            owner




                                        SCC Facilities
                                     (each a separate entity)
                                      •Brownwood SCC LLC
                                       •Community SCC LLC
                                         •Crowley SCC LLC
                                       •Green Oaks SCC LLC
                                      •Harbor Lakes SCC LLC
                                          •Hewitt SCC LLC
                                         •Holland SCC LLC
                                         •Mission SCC LLC
                                       •Redoak SCC SCC LLC
                                        •SCC Edinburg LLC
                                     •Stallings Court SCC LLC
                                        •Stonegate SCC LLC
                    Case 21-30700-sgj11 Doc 10 Filed 04/19/21     Entered 04/19/21 00:23:44     Page 31 of 31




                                                          Harden HUD
                                                          Holdco II, LLC
                                                    Sole member and 100% owner




                                      PM Management –
PM Management –   PM Management –                                          PM Management –     PM Management –   PM Management –
                                       Frederickson NC
  Allen CN LLC     Denison NC LLC                                            Frisco NC LLC      Garland NC LLC    Lewisville NC LLC
                                             LLC




                                                    Harden HUD Holdco, LLC
                                                     Sole Member and 100% owner




                               PM Management –
                                                         PM Management –            PM Management –
                                Killeen I NC LLC
                                                          Killeen II NC LLC          Killeen III NC LLC
                                  (SNF & ALF)
